     Case 2:12-cr-00131-SRC Document 149 Filed 10/14/20 Page 1 of 9 PageID: 717




NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


                                                   :
     UNITED STATES OF AMERICA                      :
                                                   :          Criminal No. 12-131 (SRC)
                         v.                        :
                                                   :
     MICHAEL CALABRETTA                            :            OPINION & ORDER
                                                   :
                                                   :

CHESLER, District Judge

         This matter comes before the Court on the motion by Defendant Michael Calabretta

(“Defendant” or “Calabretta”) for compassionate release under the First Step Act, 18 U.S.C. §

3582(c)(1)(A), which Defendant bases on his underlying medical conditions and the threat to his

health posed by the covid-19 pandemic. The United States of America (the “Government”) has

opposed the motion. In reviewing this motion, the Court has considered the submissions on the

docket, as well as other supporting documents shielded from public access in light of the

sensitive medical information they contain. For the following reasons, it will deny the motion.



I.       BACKGROUND

         Calabretta is a 52-year-old man presently incarcerated in the minimum security satellite

camp at USP Lompoc (“Lompoc”) in California. He has been diagnosed with hypothyroidism

and high cholesterol and is currently receiving treatment for both of these conditions at Lompoc.

Calabretta also claims to suffer from chronic obstructive pulmonary disorder (“COPD”). Based

on his health issues and the ongoing covid-19 pandemic, Calabretta filed a request with the

Bureau of Prisons (“BOP”) on about May 29, 2020 for compassionate release under 18 U.S.C. §
 Case 2:12-cr-00131-SRC Document 149 Filed 10/14/20 Page 2 of 9 PageID: 718




3582(c)(1)(A). The BOP denied this request on or about July 24, 2020, finding that Calabretta

did not meet the criteria for release based on medical circumstances. Calabretta thereafter filed

this motion under the First Step Act on August 14, 2020. In his submission to the Court,

Calabretta notes that he has only 15 months left on a 100-month sentence.

        The sentence Calabretta is serving arises out of his role in a drug trafficking organization.

In brief, Calabretta acted as the New Jersey distributor and logistics manager for an organization

that trafficked large quantities of marijuana from California to be sold in the New York/New

Jersey metropolitan area. As part of the operation, the drugs were stored in the home of one

member of organization and then distributed to high volume sellers in exchange for U.S.

currency, which was mailed back to the dealers in California. The investigation into this drug

trafficking operation revealed that, between late 2009 and October 2010, Calabretta personally

moved millions of dollars’ worth of marijuana and laundered money associated with the drug

sales. He was arrested on October 13, 2010 and thereafter charged, along with ten co-defendants,

for his activity in the operation.

        On March 15, 2013, Calabretta pled guilty to two charges: conspiracy to distribute and

possess with the intent to distribute more than 100 kilograms of marijuana contrary to 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B), in violation of 21 U.S.C. § 846, and conspiracy to launder proceeds

of drug trafficking contrary to 18 U.S.C. § 1956(a)(1)(A)(i), in violation of 18 U.S.C. § 1956(h).

He was sentenced on September 9, 2014. Although the applicable range under the United States

Sentencing Guidelines was for 188 to 235 months’ imprisonment, the Court sentenced Calabretta

to 120 months on each count, with the sentences to run concurrently. On October 20, 2016, the

Court reduced the sentence to 100 months’ imprisonment.


                                                  2
  Case 2:12-cr-00131-SRC Document 149 Filed 10/14/20 Page 3 of 9 PageID: 719




II.    DISCUSSION

       Defendant moves for modification of his sentence to time served pursuant to 18 U.S.C. §

3582(c)(1)(A). This statutory provision authorizes a court to reduce a defendant’s sentence and

order compassionate release if the court finds the following: (1) there are “extraordinary and

compelling reasons” which warrant a reduction; (2) the reduction would be “consistent with any

applicable policy statements issued by the Sentencing Commission;” and (3) the applicable

sentencing factors under 18 U.S.C. § 3553(a) indicate that reducing the defendant’s sentence

would be appropriate. 18 U.S.C. § 3582(c)(1)(A). Pursuant to the First Step Act of 2018, a

motion for such relief may be brought by either the Director of the BOP or by the defendant

himself once the defendant has exhausted his or her administrative remedies. 18 U.S.C. §

3582(c)(1)(A)(i); United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020).

       As a threshold matter, there is no dispute that Calabretta has met the statutory exhaustion

requirement. Exhaustion under the statute requires one of the following: (1) the defendant inmate

must fully pursue administrative appeal of the BOP’s decision not to file a motion on the

defendant’s behalf or (2) wait until “the lapse of 30 days from the receipt” by the warden of the

defendant’s facility of the defendant’ request that a motion be filed. 18 U.S.C. § 3582(c)(1)(A).

Prior to filing this motion, Calabretta applied to the BOP for compassionate release, on the basis

of his medical conditions and the heightened risk of becoming severely ill with covid-19, and the

BOP declined to grant Calabretta relief or pursue a motion on his behalf. Having found that

Defendant exhausted his administrative remedies, the Court proceeds to consider the merits of

the instant motion.




                                                3
    Case 2:12-cr-00131-SRC Document 149 Filed 10/14/20 Page 4 of 9 PageID: 720




        First, the Court must determine whether Defendant has presented “extraordinary and

compelling reasons” for a reduction in sentence. The Court notes that the statute itself does not

define the key terms “extraordinary and compelling,” apparently providing courts with some

flexibility and discretion to consider the unique circumstances of a motion for compassionate

release. See, e.g., United States v. Rodriguez, 2020 WL 1627331, at *5-6 (E.D. Pa. Apr. 1. 2020)

(analyzing the “flexible catchall provision” set forth in the First Step Act and finding that it

provides courts with leeway to consider circumstances outside of the guidelines published by the

Sentencing Commission and the BOP). In this case, Calabretta claims his underlying health

conditions place him in great danger of serious illness or death should he contract the

coronavirus and develop the related disease, covid-19. Of particular significance to this

evaluation, the Centers for Disease Control and Prevention (“CDC”) has identified medical

conditions that have been found to increase an individual’s risk of developing severe illness if

infected with the covid-19 virus. 1 These include COPD, which Calabretta claims to have. The

problem with Calabretta’s application, however, is that his medical records do not support his

claim. The Government notes in its opposition that Lompoc has turned over Calabretta’s medical

records from 2018 through 2020, and the records “make no mention of the Defendant having a

diagnosis of COPD, complaining of any respiratory issues or . . . [needing] oxygen.” (Gov’t Opp.

at 5.) Defendant does not dispute this assertion. His sole support for his claim of COPD is an

insurance record pertaining to a September 2011 doctor’s appointment that was billed using a

CPT code associated with a COPD diagnosis. Calabretta does not submit any proof, such as a

doctor’s affidavit, test result, or other medical record, demonstrating that he has in fact been


1
 See www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html
(accessed Oct. 13, 2020).
                                           4
    Case 2:12-cr-00131-SRC Document 149 Filed 10/14/20 Page 5 of 9 PageID: 721




diagnosed with COPD. As to the other ailments Calabretta’s records reflect, hypothyroidism and

high cholesterol are not conditions that the CDC has found to increase the risk of severe illness

from covid-19. Moreover, the medical records from Lompoc indicate that he is currently

receiving medication and adequate medical care for these conditions. Though not argued as a

basis for compassionate release, Calabretta also asserts that he has a history of smoking. The

Court notes that just days ago the CDC added smoking to its list of underlying conditions which

elevate the risk of severe illness from the virus that causes covid. 2 As a whole, however,

Calabretta’s application fails to present a substantiated claim that he suffers from health

conditions which, in light of the covid-19 pandemic, amount to a compelling reason for his

release.

          Second, for this same reason, Calabretta’s application fails to persuade the Court that

granting him a compassionate release would be consistent with the Sentencing Commission’s

applicable policy statement. 3 The statement expresses, in relevant part, that compassionate

release may be appropriate when the defendant is:




2
    Id.
3
 While the policy statement pre-dates the First Step Act, it nevertheless provides “helpful
guidance” on the circumstances which rise to reasons warranting relief under Section
3582(c)(1)(A). United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020)
(observing that the policy statement, though issued prior to the First Step Act, remains relevant
to a court’s analysis); see also Rodriguez, 2020 WL 1627331, at *6 (holding that the policy
statement “remains informative” in evaluating a motion under the First Step Act and citing
various cases holding the same). The Court also consults the Sentencing Commission’s
applicable policy statement in light of the plain language of 18 U.S.C. § 3582(c)(1)(A)(i), which
directs courts to determine whether a modification of the sentence is consistent with the policy
statements.

                                                   5
 Case 2:12-cr-00131-SRC Document 149 Filed 10/14/20 Page 6 of 9 PageID: 722




               (I)     suffering from a serious physical or medical condition,

               (II)     suffering from a serious functional or cognitive impairment, or

               (III)   experiencing deteriorating physical or mental health because of the
                       aging process,

               that substantially diminishes the ability of the defendant to provide self-
               care within the environment of a correctional facility and from which he or
               she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(a)(ii). Calabretta has not demonstrated that he suffers from a serious

health condition, of the kind contemplated in the Sentencing Commissions’ application note on

compassionate release applications, nor for that matter, that he suffers from a condition that

substantially impedes him from performing self-care in a custodial setting.

       Finally, the applicable factors listed in 18 U.S.C. § 3553(a) weigh against granting

Calabretta’s motion for a reduction of sentence. Those factors include, among other things, “the

history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), and “the need for the

sentence imposed . . . to reflect the seriousness of the offense, to promote respect for the law, . . .

to provide just punishment for the offense [and] . . . to afford adequate deterrence to criminal

conduct.” 18 U.S.C. § 3553(a)(2)(A) and (B). Prior to the instant criminal matter, Calabretta had

a history of felony convictions, including for death by auto, providing false information to law

enforcement, and violation of probation. His criminal history and record of re-offending militate

against release. The seriousness of his instant offenses and need for deterrence also militate

strongly against release. The sentence Calabretta is currently serving arises out of a large scale

drug trafficking and money laundering operation, in which Calabretta played a critical role




                                                   6
 Case 2:12-cr-00131-SRC Document 149 Filed 10/14/20 Page 7 of 9 PageID: 723




distributing the drugs for his own monetary gain. Calabretta committed these offenses knowingly

and, despite previous criminal penalties, was unable to refrain from engaging in further criminal

conduct. The sentence imposed by this Court takes into consideration the serious nature of

Calabretta’s offenses, the need for specific deterrence, and the need to deter others from

engaging in this kind of criminal conduct. While Calabretta points out that he has already served

approximately 85 of the 100 months to which he was sentenced, this factor does not outweigh

the considerations that count against granting compassionate release in the instant case. Cf.

United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir. 2020) (holding that a district court may

consider the time remaining on a defendant’s sentence in evaluating whether to grant a motion

for compassionate release). The Court must note that the sentence Calabretta ultimately received

falls far below the guidelines range. Further reducing his sentence would undermine the goals

and purpose of the penalties the Court imposed on Calabretta for his criminal conduct.

       Thus, on balance, the considerations applicable to a motion for compassionate release

weigh decidedly against granting Calabretta the relief he seeks. Of course, the Court is mindful

of the risks and challenges posed by the current pandemic and in particular the high contagion

rate in Lompoc as compared to other federal prisons. It further acknowledges that in a prison

environment, achieving social distancing is challenging and, at times, impossible. Nevertheless,

this reality of incarceration is not enough to warrant a defendant’s release. The Court agrees with

the Third Circuit’s observation that the current pandemic, as a general matter, and the mere

possibility of contracting Covid does not, without more, constitute an extraordinary




                                                 7
 Case 2:12-cr-00131-SRC Document 149 Filed 10/14/20 Page 8 of 9 PageID: 724




circumstance. See Raia, 954 F.3d at 597 (acknowledging the threat of the disease to high-risk

inmates in federal custody but expressing the view that “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . ..”).

        Finally, the Court addresses Defendant’s request that, as an alternative to release, the

Court order him to serve the remainder of his sentence in home confinement. The Court has no

authority to issue such an order. An application for home confinement is distinct from a motion

to reduce the term of imprisonment under Section 3582(c), which does not authorize the Court to

dictate the place of confinement. Defendant’s request for home confinement under the custody of

the BOP is governed by 18 U.S.C. § 3624(c)(2), as amended by Section 12003(b)(2) of the

Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”). The CARES Act does

not empower a district court to transfer an inmate to home confinement; rather, that decision

rests solely within the discretion of the BOP. See United States v. Moore, 2020 WL 4282747, at

*8 (D.N.J. July 27, 2020); see also 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate

the place of the prisoner’s imprisonment . . ..”). This Court simply has no jurisdiction to issue

any orders predicated upon 18 U.S.C.§ 3624(c)(2) or its amendments under the CARES act. See

United States v. Viteri, Crim No. 19-44 (FLW), slip op. at 4 (D.N.J. April 10, 2020); United

States v. McGimsey, 2019 WL 2396574, at *3 (W.D. Ky. June 6, 2019) (holding same).




                                                  8
  Case 2:12-cr-00131-SRC Document 149 Filed 10/14/20 Page 9 of 9 PageID: 725




III.   ORDER

       For the reasons set forth above,

       IT IS on this 14th day of October 2020,

       ORDERED that Defendant Michael Calabretta’s motion for reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) [ECF 145] is DENIED.



                                                          s/ Stanley R. Chesler
                                                     STANLEY R. CHESLER
                                                     United States District Judge




                                                 9
